      Case: 1:18-cv-07869 Document #: 1 Filed: 11/29/18 Page 1 of 4 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHICAGO TILE INSTITUTE WELFARE                      )
PLAN, CHICAGO TILE INSTITUTE                        )
PENSION PLAN, CERAMIC TILE                          )
AND TERRAZZO LOCAL 21 B.A.C ANNUITY                 )
PLAN and BRICKLAYERS AND ALLIED                     )      Case No.
CRAFTWORKERS LOCAL NO. 21,                          )
                                                    )
                             Plaintiffs,            )      Judge
                                                    )
                      v.                            )
                                                    )      Magistrate Judge
WATSON COMMERCIAL GROUP, INC,                       )
d/b/a COUTURE SURFACES                              )
                                                    )
                             Defendant.             )

                                      COMPLAINT

       Plaintiffs, the CHICAGO TILE INSTITUTE WELFARE PLAN, et al., by their attorneys,

GRANT R. PIECHOCINSKI, MICHAEL J. MCGUIRE and the law firm of GREGORIO &

MARCO, Ltd., complain of the Defendant, WATSON COMMERCIAL GROUP, INC, d/b/a

COUTURE SURFACES., and allege as follows:


       1.     This action arises under Section 502 of the Employee Retirement Income Security

Act (hereinafter referred to as "ERISA") and Section 301 of the Taft-Hartley Act. (29 U.S.C.

§§1132 and 185). Jurisdiction is founded on the existence of questions arising thereunder.


       2.     The CHICAGO TILE INSTITUTE WELFARE PLAN, the CHICAGO TILE

INSTITUTE PENSION PLAN, and the CERAMIC TILE AND TERRAZZO LOCAL 21 B.A.C

ANUITY PLAN, (hereinafter referred to as the “Trust Funds”) receive contributions from

numerous employers pursuant to Collective Bargaining Agreements between the employers and

the CERAMIC TILE, TERRAZZO, AND GRANITE CUTTERS UNION LOCAL NO. 21,
formerly known as Local 67. (hereinafter referred to as the “Union”).
       Case: 1:18-cv-07869 Document #: 1 Filed: 11/29/18 Page 2 of 4 PageID #:2




       3.         The Trust Funds are multi-employer plans as defined under 29 U.S.C. § 1002.


       4.         The Trust Funds are administered at 660 N. Industrial Drive, Suite 102, Elmhurst,

Illinois and venue is proper in the Northern District of Illinois.


       5.         The Defendant is an employer engaged in an industry affecting commerce which

entered into a Collective Bargaining Agreement (hereinafter referred to as the “CBA”) with the

Union. (Exhibit A). The CBA binds the Defendant to the terms of the Trust Agreements which

created the Trust Funds.


       6.         The CBA and Trust Agreements require the Defendant to submit monthly reports

listing the hours worked by its bargaining unit employees (hereinafter referred to as "monthly

contribution reports") and to make concurrent payment of contributions to the Trust Funds based

upon the hours worked by said employees. In addition, the Defendant is required to make

contributions to the Trust Funds measured by the hours worked by its subcontractors who are not

signatory to a CBA with the Union. The CBA and Trust Agreements also require the Defendant

to submit its book and records to the Funds for audits to ensure proper contributions and wages

are being paid.


       7.         The CBA and Trust Agreements provide that employers who do not timely pay

fringe benefit contributions are also liable for liquidated damages, interest, reasonable attorney’s

fees, court costs, audit fees and other reasonable costs incurred in the collection process.


       8.         The CBA and Trust Agreements provide that an employer shall submit its books

and records to an auditor chosen by the Trust Funds so that a fringe benefit compliance audit

may take place to ensure the proper fringe benefits are being paid by the employer.


       9.         The Defendant breached the provisions of the CBA and Trust Agreements by
failing to comply to an audit request and by failing to supply its books and records to the Trust
                                                  2
      Case: 1:18-cv-07869 Document #: 1 Filed: 11/29/18 Page 3 of 4 PageID #:3




Funds’ auditor for the time period of April 1, 2017 through the present so that a fringe benefit

audit may be completed.


       10.    As a result of said breach, the Defendant is also liable to the plaintiffs for the

following ancillary damages:

              a. attorney fees and costs pursuant to the CBA and 29 U.S.C. §1132(g)(2)(D);
                 and either

              b. liquidated damages and interest pursuant to the CBA, Trust Agreements and
                 29 U.S.C. §1132(g)(2)(B); or

              c. double interest pursuant to E.R.I.S.A., 29 U.S.C. §1132(g)(2)(C).

WHEREFORE, Plaintiffs pray:

                      i. That the Defendant be ordered to submit its books and records
                          for the time period of April 1, 2017 through the present so that
                          a fringe benefit audit may be conducted.

                      ii. That the Defendant be ordered to pay all findings and
                          contributions owed as shown by the audit.

                     iii. That the Defendant be ordered to pay interest on the amount
                          that is due pursuant to 29 U.S.C. §1132(g)(2)(B).

                     iv. That the Defendant be ordered to pay interest or liquidated
                          damages on any amount that is due pursuant to 29 U.S.C.
                          §1132(g)(2)(C).

                      v. That the Defendant be ordered to pay the reasonable attorney
                          fees and costs incurred by the Plaintiffs.

                     vi. That Plaintiffs have such other and further relief as the Court
                          deems just and equitable.




                                                3
       Case: 1:18-cv-07869 Document #: 1 Filed: 11/29/18 Page 4 of 4 PageID #:4




                                       Respectfully submitted:

                                       CTI Benefit Funds




                                       BY:    /s/ Grant R. Piechocinski
                                               One of their attorneys
Grant R. Piechocinski
Gregorio & Marco, Ltd.
Attorney for Plaintiffs
2 North LaSalle Street
Chicago, IL 60602
(312) 263-2343




                                          4
